Citation Nr: 0127565	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  01-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
ganglion cyst of the left wrist.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
ganglion cyst of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which determined, inter alia, that new and material 
evidence had not been submitted to reopen claims of service 
connection for a ganglion cyst of the left wrist, right ear 
hearing loss, and ganglion cyst of the left knee.  In August 
2001, he testified at a Board hearing at the RO.  


FINDINGS OF FACT

1.  In June 1999, the Board denied the veteran's claims of 
service connection for a ganglion cyst of the left wrist, 
right ear hearing loss, and left knee disability.  

2.  Evidence received since the final June 1999 Board 
decision is cumulative of evidence previously of record or is 
not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for a ganglion cyst of the left wrist, 
right ear hearing loss, and a left knee disability.  


CONCLUSIONS OF LAW

1.  The June 1999 Board decision, which denied entitlement to 
service connection for a ganglion cyst of the left wrist, 
right ear hearing loss, and a left knee disability, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  New and material evidence has not been received to 
warrant reopening of the claims of service connection for a 
ganglion cyst of the left wrist, right ear hearing loss, and 
a left knee disability, including a ganglion cyst of the left 
knee.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001)).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that VA's duties to 
the veteran have nonetheless been fulfilled.  

The VCAA provides that on receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information or evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001)).  
The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001)).

In this case, the Board concludes that the letters from the 
RO to the veteran, the discussions in the rating decision, 
the Statement of the Case, as well as the discussion at a 
personal hearing, sufficiently informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  38 U.S.C. 
§§ 5102, 5103 (West 1991 & Supp. 2001).  

Regarding VA's duty to assist, the Board notes that the 
veteran has not referenced any unobtained, relevant evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of these claims.  Here, the Board notes 
that for reasons which are not apparent, the veteran's 
service medical records are no longer associated with the 
claims folder.  However, the Board extensively referenced the 
pertinent information contained in these records in its June 
1999 decision.  Likewise, the RO discussed the substance of 
the service medical records in several prior rating decisions 
and Statements of the Case.  The Board finds that, given the 
nature of the issues on appeal, sufficient information can be 
obtained from these documents in order to render a fair and 
equitable decision on the veteran's claims.  Thus, the 
service medical records themselves are not critical based on 
the facts of this case.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also Simmons v. West, 13 Vet. App. 501, 
506-07 (2000).  In view of the foregoing, the Board finds 
that the RO has fulfilled VA's duties to assist the veteran 
in obtaining evidence necessary to substantiate these claims.  
38 U.S.C.A. § 5107(a)(West 2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expenditure of VA's limited resources 
is not warranted.  

I.  Factual Background

According to documents of record, the veteran's service 
medical records are negative for any complaint or abnormality 
of the left wrist or right ear.  In September 1966, he sought 
treatment, reporting that he had injured his left knee.  At 
that time, he reported that he had tripped and fallen while 
going to his barracks.  Objective examination revealed no 
apparent swelling and X-ray studies showed supra and infra 
patellar bursal effusion, but no other abnormality.  The 
veteran was  treated with balm and a bandage and assigned 
light duty.  No follow-up treatment is documented.  At his 
April 1968 military separation medical examination, no 
abnormality pertaining to the veteran's left wrist, left 
knee, or right ear were documented.  Audiometry revealed 
right ear pure tone thresholds of 10, 5, 5, and 10 decibels 
at 500, 1,000, 2,000, and 4,000 hertz, respectively.

In June 1969, the veteran filed claims of service connection 
for, inter alia, a knot on the left wrist.  His application 
is silent for notations of any other pertinent disability, 
including right ear hearing loss or a left knee disability.  

In connection with his claim, the RO reviewed the veteran's 
service medical records which were noted to be negative for 
notation of a left wrist abnormality.  It was also noted that 
a July 1969 VA hospital admission notice reported a diagnosis 
of ganglion cyst, left wrist.  Based on this evidence, by 
September 1969 rating decision, the RO denied service 
connection for a left wrist ganglion cyst.  The veteran was 
notified of the decision and of his procedural and appellate 
rights by letter in September 1969, but he did not appeal the 
decision within the applicable time period.  

In August 1973, the veteran requested a reopening of his 
claim of service connection for a left wrist disability.  By 
November 1973 letter, the RO requested that the veteran 
submit additional evidence in support of his claim, but he 
failed to reply.  

In September 1993, the veteran submitted a claim of service 
connection for, inter alia, a left knee disability and left 
wrist disability.  His application is silent for notation of 
any hearing loss disability.  In November 1993, the RO 
requested that he submit additional evidence in support of 
his claims, but he failed to reply.  By March 1994 letter, 
the RO notified him that his claims had been denied.  

In October 1994, the veteran submitted claims of service 
connection for, inter alia, a ganglion cyst of the left 
wrist, a left knee disability, and right ear hearing loss.  
In an October 1994 statement, he claimed that while he was in 
basic training, he fell out of a truck and injured his left 
knee.  He indicated that since that day, he had had a knot on 
the left knee which had since become larger and more painful.  
He indicated that he had recently been treated for his knee 
condition at the Houston VA Medical Center (MC) in September 
1994.  He also indicated that he had visited the Houston VAMC 
in 1969, at which time he had been advised that his right ear 
hearing was "weak."  He speculated that this condition was 
a result of firing weapons in the Army.  Finally, the veteran 
indicated that his left wrist cyst, for which he had been 
treated in 1969, had persisted to the present day.  

Thereafter, the RO obtained VA clinical records dated in July 
1969, and from September to December 1994.  In pertinent 
part, these records show that in July 1969, the veteran was 
hospitalized for excision of a left wrist ganglion cyst.  On 
admission, he claimed that he had noticed a swelling over the 
anterolateral aspect of the left wrist since August 1967, 
which had progressively increased since that time.  Following 
the procedure, it was noted that the postoperative course had 
been benign, and he was discharged about five days later.  
The Board notes that no other pertinent abnormality was noted 
during that period of hospitalization, including a hearing 
loss or left knee disability.  The hospital records contain 
no reference whatsoever to "weak" right ear hearing or the 
performance of a procedure to drain fluid from the veteran's 
right knee.  The Houston VAMC has indicated that no 
additional treatment records are on file pertaining to the 
veteran during this period.  

More recent VA treatment records show that in September 1994, 
the veteran complained of a left knee cyst for the past 26 
years.  Examination and diagnostic imaging revealed a 
subcutaneous cyst of the left knee.  X-ray examination was 
normal.  The cyst was aspirated, and surgical plans for 
excision were discussed.  In October 1994, the veteran sought 
treatment for a left dorsal wrist mass.  At that time, he 
indicated that the mass had been present for the past 8 to 10 
months, with no increase in size and no pain.  Treatment 
consisted of aspiration of ganglion fluid.  In November 1994, 
during a mental health evaluation, the veteran claimed that 
he sustained a shrapnel wound to the left wrist in service, 
as well as injuries to his left knee and right ear.  The 
impressions included post-traumatic stress syndrome and 
residuals of war wounds (right ear, left wrist, and left 
knee).  In December 1994, the veteran underwent audiometric 
examination in connection with his complaints of hearing 
loss, and that testing showed moderate to moderately severe 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  

In February 1995, the veteran reported right ear hearing loss 
for about 26 years.  He claimed that he first noticed his 
hearing loss in Vietnam, when he had to use his left ear on 
the radio.  He reported that noise exposure consisted of 
military training, gunfire, machinery, target practice, and 
combat support for two years.  Audiometry showed moderate to 
moderately severe sensorineural hearing loss in the right 
ear, with normal middle ear function.  Evaluation of the left 
ear showed normal to moderately severe sensorineural hearing 
loss with normal middle ear function.  

On VA general medical examination in February 1995, the 
veteran claimed that he injured his left knee in basic 
training in September 1966.  The examiner noted that the 
veteran's claims file was not available for review in order 
to verify the extent of the reported injury, but that the 
veteran had indicated that he had been seen frequently for 
this injury.  However, the examiner noted that the veteran 
had been seen in the VA Orthopedic Clinic in September 1994 
and had exhibited a subcutaneous cyst, but no ligament or 
meniscal injury.  It was also noted that he had surgery in 
1969 to excise a ganglion cyst from the left wrist.  On 
examination, it was noted that he had another cyst on the 
dorsum of the wrist.  The diagnoses included left knee cyst 
and ganglion cyst removed from the left wrist with scar.  

By July 1995 decision, the RO found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a ganglion cyst of the left wrist.  
The RO also denied service connection for a left knee 
disability and right ear hearing loss.  He appealed the RO 
decision, claming that his hearing loss, left wrist 
disability, and left knee disability had all been present 
during his active service.  

In support of his appeal, he submitted lay statements from 
members of his family.  In a September 1995 statement, the 
veteran's ex-spouse indicated that although he did not 
discuss his injuries, she knew that his hand had caused him a 
lot of pain due to an unspecified injury he had received in 
Vietnam.  His parents indicated that the veteran had 
undergone surgery on his left wrist in 1969 or 1970 and that 
the veteran currently had right ear hearing loss, possibly 
from gunfire in Vietnam.  His sister referenced the veteran's 
current hearing loss in one ear.  

Subsequent clinical records obtained by the RO, dated from 
September 1995 to June 1996, show in pertinent part that in 
February 1996, audiological evaluation found the veteran's 
hearing essentially unchanged since the earlier evaluation in  
December 1994.  The veteran reported a history of noise 
exposure in Vietnam.

Based on the evidence set forth above, in a final June 1999 
decision, the Board determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a ganglion cyst of the left wrist, and denied 
service connection for right ear hearing loss and a left knee 
disorder.  Specifically, with respect to the veteran's left 
wrist disability, the Board observed that the veteran's 
service medical records were negative for complaint or 
abnormality pertaining to the left wrist.  The Board observed 
that while during his September 1969 period of 
hospitalization, he reported having noticed swelling in his 
left wrist since August 1967, such medical history was 
unsupported by his service medical records.  Likewise, lay 
statements submitted by the veteran were similarly 
unsupported by the objective medical evidence of record.  The 
Board also noted that a ganglion cyst, left wrist, was not a 
disorder subject to presumptive service connection under 38 
C.F.R. §§ 3.307 and 3.309.  Based on the evidence of record, 
the Board determined that the evidence failed to establish 
service connection for a left wrist ganglion cyst, as there 
was no notation of such disability in the service medical 
records and no clinical evidence of record linking any of the 
veteran's post-service ganglion cysts of the left wrist, to 
his military service or any incident therein.  

With respect to the claim of service connection for right ear 
hearing, the Board noted that while the record contained 
evidence of a current right ear hearing loss disability and 
lay evidence as to its in-service incurrence, the service 
medical records showed normal in-service hearing and the 
post-service record contained no clinical evidence of right 
ear hearing loss for 26 years after service separation.  
Finally, the Board noted that there was no competent evidence 
of record linking the veteran's current right ear hearing 
loss to his active service or any incident therein.  

With respect to the veteran's left knee disorder, the Board 
noted that although the service medical records documented 
one injury to the veteran's left knee in September 1966, the 
remaining service medical records were silent for 
abnormalities of the left knee.  Further, the Board noted 
that subsequent to the veteran's separation from service, 
there was no clinical evidence of record documenting a left 
knee disorder until September 1994, approximately 26 years 
after the veteran's separation from service.  Finally, the 
Board noted that the record contained no medical opinion 
relating any current left knee disability to the veteran's 
active service or any incident therein.  

The record reveals no indication that the veteran appealed 
the Board's June 1999 decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Thus, the Board's decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1998).  

In October 1999, the veteran requested a reopening of his 
claims of service connection for left knee disability, left 
wrist disability, and right ear hearing loss.  

Evidence associated with the claims folder since the Board's 
final June 1999 decision includes a March 2000 VA psychiatric 
examination report and a March 2000 VA foot examination.  
Both of these examination reports make no mention of any 
complaint or finding pertaining to the left knee, left wrist, 
or right ear.  

In July 2000, the veteran submitted a statement from a 
childhood friend who indicated that he had been in basic 
training with the veteran.  He indicated that he remembered 
the veteran falling and hurting his left knee.  He also 
indicated that the veteran always complained that he could 
not hear well.  

In August 2001, the veteran testified at a Board hearing at 
the RO that during basic training he had fallen from a truck 
and injured his knee.  He indicated that he was thereafter 
treated for his knee disability in service.  Post-service, he 
claimed that he visited the Houston VA hospital where he had 
left wrist surgery.  He claimed that at the time of his left 
wrist surgery, doctors "drained the fluid" from his left 
knee.  

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, this presumption 
of credibility is not unlimited.  The Court has subsequently 
held that the credibility rule is not "boundless or blind;" 
if the newly submitted evidence is "inherently false or 
untrue," the Justus credibility rule does not apply.  See 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

As noted above, VA has recently issued final regulations to 
implement the VCAA.  See Duty to Assist, 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new 
regulations contain an amendment of the definition of new and 
material evidence and rules prescribing certain VA duties in 
the context of an attempt to reopen a finally decided claim.  
However, these changes specifically apply only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii)).  As this claim to 
reopen was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to newly-filed claims, this appeal will be decided under the 
older version of the regulations.  

III.  Analysis

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final Board decision in June 1999.  As noted above, the 
additional evidence includes a March 2000 VA medical 
examination report, a July 2000 lay statement, and statements 
from the veteran, including his August 2001 hearing 
testimony.  

As to the March 2000 VA examination report, the Board notes 
that such documents contain no mention whatsoever to any 
disability of the left wrist, left knee or right ear.  As 
they have no bearing on the specific matters under 
consideration, namely the issues of service connection for a 
ganglion cyst of the left wrist, right ear hearing loss, and 
a left knee disability, these documents are not new and 
material evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  

Regarding the July 2000 lay statement, the Board notes that 
the information contained in this document was known at the 
time of the June 1999 rating decision, namely, that the 
veteran had sustained a left knee injury in service and had 
claimed to have experienced hearing loss therein.  As set 
forth above, at the time of the Board's June 1999 decision, 
the service medical records documented a left knee injury in 
September 1966 and the veteran himself repeatedly reiterated 
this fact.  Likewise, the Board notes that many items of 
evidence considered by the Board at the time of the June 1999 
decision contained assertions to the effect that the veteran 
had hearing loss in service and thereafter.  For example, at 
a February 1995 VA ear examination, the veteran reported 
right ear hearing loss for about 26 years and claimed that he 
had first noticed hearing loss in Vietnam.  Likewise, in 
September 1995, the veteran's parents indicated that the 
veteran had hearing loss due to gunfire in Vietnam.  Thus, 
the Board finds that the July 2000 lay statement is 
duplicative of evidence previously considered by the Board 
and does not substantially change the evidentiary record or 
provide a new factual basis on which to reconsider the 
claims.  Thus, it is not new and material evidence.  Id.  

Finally, also associated with the claims folder since the 
June 1999 Board decision were statements from the veteran, 
including his August 2001 hearing testimony.  Specifically, 
he testified that he sustained a knee injury in service and 
had been treated for the injury on several occasions 
thereafter.  However, similar statements were considered by 
the Board at the time of its June 1999 decision.  Thus, as 
the veteran's statements are essentially duplicative of 
statements of record at the time of the June 1999 Board 
decision, they are not new and material evidence.  Id.  

In essence, the evidence of record at the time of the June 
1999 Board decision showed that the objective evidence of 
record was negative for clinical indications of hearing loss 
in service or for decades thereafter; moreover, the record at 
that time showed no indication of a link between the 
veteran's current right ear hearing loss and his military 
service.  A review of the record shows that nothing submitted 
by the veteran or otherwise associated with the claims folder 
since the Board's June 1999 decision provides a new factual 
basis on which to reopen the claim of service connection for 
right ear hearing loss.  

Regarding the veteran's left wrist disability, the objective 
evidence of record at the time of the June 1999 Board 
decision showed that the service medical records were 
negative for complaints or abnormalities pertaining to the 
left wrist and that there was no clinical evidence linking 
any of the veteran's post-service ganglion cysts of the left 
wrist to his military service or any incident therein.  As 
set forth above, no additional evidence has been submitted 
since the June 1999 Board decision which would provide a new 
factual basis on which to reopen the claim of service 
connection for a ganglion cyst of the left wrist.  

Finally, with respect to the veteran's left knee disorder, 
the evidence of record at the time of the June 1999 Board 
decision showed that although the service medical records 
documented one injury to the veteran's left knee in September 
1966, the remaining service medical records were silent for 
left knee abnormality.  Further, subsequent to the veteran's 
separation from service, there was no clinical evidence of 
record documenting a left knee disability until September 
1994, about 26 years after the veteran's service separation.  
Finally, the record contained no medical opinion relating any 
current left knee disability to the veteran's active service 
or any incident therein.  As noted above, no additional 
evidence has been submitted since the June 1999 Board 
decision to provide a new factual basis on which to reopen 
the claim of service connection for a left wrist ganglion 
cyst.  

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the June 19999 Board 
decision is not new and material and does not warrant 
reopening of the veteran's claims of service connection for a 
ganglion cyst of the left wrist, right ear hearing loss, and 
a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence not having been submitted to reopen 
the claims of service connection for a ganglion cyst of the 
left wrist, right ear hearing loss, and left knee disability, 
the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

